     Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 1 of 17


                                                               Minimum Mandatory X
                                                                     Rule35/5KL1         X

                                                                     Appeal Waiver X
                                                                              Other      X




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA
                           BRUNSWICK DIVISION


UNITED STATES OF AMERICA
                                                          SUPERSEDING
                                                          INDICTMENT
V.                                                         CR 2:18-50


ROBERT CURTIS JOHNSON


                         SUMMARY OF PLEA AGREEMENT


DEFENSE COUNSEL:


Jack Downie

STATUTES CHARGED:


Count 1 — 21 U.S.C. § 846 — Conspiracy to Possess with Intent to Distribute Controlled
Substances(5 kilograms or more of cocaine)

COUNT PLEADING TO:


Count 1 — 21 U.S.C. § 846 - Conspiracy to Possess with Intent to Distribute Controlled
Substances(5 kilograms or more of cocaine)

STATUTORY PENALTIES:
Count 1:
Imprisonment of not less than 10 years nor more than life;
Fine of not more than $20,000,000;
Supervised release term of at least 5 years;
$100 special assessment; and forfeiture of all forfeitable assets.




*
 Other-FOIA and Fed. R. Crim. P. ll(i^ waivers
 Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 2 of 17




ELEMENTS OF THE OFFENSE:



    First:         That two or more people in some way agreed to try to accomplish
                   a shared and unlawful plan to possess 5 kilograms or more of a
                   mixture or substance containing a detectable amount of cocaine,
                   a Schedule II controlled substance;

    Second:        That the Defendant knew the unlawful pimpose of the plan and
                   willfully joined in it; and

    Third:         That the object of the unlawful plan was to possess with the
                   intent to distribute and distribute the cocaine.



TERMS OF PLEA AGREEMENT:


  • Defendant will plead guilty to Count 1 of the Superseding Indictment.

  •The government will not object to a recommendation by the U.S. Probation
    Office that Defendant receive an appropriate reduction in offense level for
    acceptance of responsibility pursuant to Section 3E 1.1(a) of the Sentencing
    Guidelines, and, if Defendant's offense level is 16 or greater prior to any
    reduction for acceptance of responsibility, the government will move for an
    additional one-level reduction in offense level pursuant to Section 3E 1.1(b).

    Defendant waives his right to appeal on any ground, with only three
     exceptions: he may appeal his sentence if (1) that sentence exceeds the
     statutory maximum,(2)that sentence exceeds the advisory Guidelines range
     determined by this Court at sentencing, or (3) the government appeals. By
     signing the plea agreement. Defendant explicitly instructs his attorney not
     to file an appeal unless one of the three exceptions is met.

    Defendant entirely waives his right to collaterally attack his conviction and
     sentence on any ground and by any method, including but not hmited to a 28
     U.S.C. § 2255 motion. The only exception is that Defendant may collaterally
     attack his conviction and sentence based on a claim of ineffective assistance
     of counsel.


    Defendant waives all rights to request information about the investigation and
     prosecution of his case under the Freedom of Information Act or the Privacy
     Act.
Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 3 of 17




 • Defendant waives the protections of Rule 11(0 ofthe Federal Rules of Criminal
    Procedure and Rule 410 of the Federal Rules of Evidence. If he fails to plead
    guilty, or later withdraws his guilty plea, all statements made by him in
    connection with that plea, and any leads derived therefrom, shaU be
    admissible for any and all purposes.

 •The government agrees not to file a Title 21, section 851 enhancement against
    this defendant.


 • Defendant agrees to provide full, complete, candid, and truthful cooperation to
    the government. The government, in its sole discretion, will decide whether
    that cooperation qualifies as"substantial assistance" that warrants the filing
    of a motion for downward departure or reduction in sentence.
     Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 4 of 17




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                             BRUNSWICK DIVISION


UNITED STATES OF AMERICA



        V.                                           Indictment No. 2:18 CR 50


ROBERT CURTIS JOHNSON



                               PLEA AGREEMENT


        Defendant ROBERT CURTIS JOHNSON, represented by his counsel Jack

Downie, and the United States of America, represented by Assistant United States

Attorneys Jennifer J. Kirkland and Marcela C. Mateo,have reached a plea agreement

in this case. The terms and conditions of that agreement are as follows:

1.      COUNTS TO WHICH DEFENDANT PLEADS GUILTY

        Defendant agrees to enter a plea of guilty to Count One of the Superseding

Indictment, which charges violations of 21 U.S.C. § 846.

2.      ELEMENTS AND FACTUAL BASIS

        The elements necessary to prove the offense charged in Count One are (1)That

two or more people in some way agreed to try to accomplish a shared and unlawful

plan to possess 5 kilograms or more of a mixture or substance containing a detectable

amount of cocaine, a Schedule II controlled Substance; and (2) That the defendant

knew the unlawful purpose of the plan and willfully joined in it; and (3) That the

object of the unlawful plan was to possess with the intent to distribute and distribute

the cocaine.
     Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 5 of 17




        Defendant agrees that he is, in fact, guilty of this offense. He agrees to the

accuracy of the following facts, which satisfy each of the offense's required elements:

        Beginning on a date at least as early as October 1, 2017, up to and including

November 1, 2018, the precise dates being unknown, in Gl5nin County and

surrounding counties, within the Southern District of Georgia and the Middle District

of Florida, and elsewhere,the defendants,including ROBERT CURTIS JOHNSON,

aided and abetted by each other and by others known and unknown, did knowingly

and intentionally combine, conspire, confederate and agree together and with each

other, and with others known and unknown, to possess with intent to distribute a

mixture or substance containing a detectable amount of cocaine, A Schedule II

controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1)

and (b)(1)(C). All done in violation of Title 18, United States Code, Section 2 and Title

21, United States Code, Section 846. And further, as a result of his own conduct,

respectively, and the conduct of conspirators, it was reasonably foreseeable that this

conspiracy involved 5 kilograms or more of a mixture or substance containing a

detectable amount of cocaine, a Schedule II controlled. All done in violation of Title

18, United States Code, Section 2 and Title 21, United States Code, Sections

841(a)(1),(b)(1)(A) and 846.

3.      POSSIBLE SENTENCE


        Defendant's guilty plea to Count One will subject him to the following

maximum possible sentence: Imprisonment of not less than 10 years nor more than

life; a supervised release term of not less than 5 years, a $20,000,000 fine, and
     Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 6 of 17




forfeiture of all forfeitable assets. The Court additionally must impose a $100 special

assessment.


4.      NO PROMISED SENTENCE

        No one has promised Defendant that the Court will impose any particular

sentence or a sentence within any particular range. The Court is not bound by any

estimate of sentence given or recommendations made by Defendant's counsel, the

government, the U.S. Probation Office, or anyone else. The Court may impose a

sentence up to the statutory maximum. Defendant will not be allowed to withdraw

his plea of guilty if he receives a more severe sentence than he expects.

5.      COURT'S USE OF SENTENCING GUIDELINES

        The Court is obligated to use the United States Sentencing Guidelines to

calculate the applicable guideline range for Defendant's offense. The Sentencing

Guidelines are advisory; the Coiirt is not required to impose a sentence within the

range those Guidelines suggest. The Court will consider that range, possible

departures under the Sentencing Guidelines, and other sentencing factors under 18

U.S.C. § 3553(a), in determining the Defendant's sentence.           The Sentencing

Guidelines are based on^of Defendant's relevant conduct, pursuant to U.S.S.G. §

IB1.3, not just the conduct underlying the particular Count or Counts to which

Defendant is pleading guilty.
     Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 7 of 17




6.      AGREEMENTS REGARDING SENTENCING GUIDELINES

        a.    Use ofInformation

        Nothing in this agreement precludes the government from providing full and

accurate information to the Court and U.S. Probation Office for use in calculating the

applicable Sentencing Guidelines range.

        b.    Acceptance of Responsibility

        The government will not object to a recommendation by the U.S. Probation

Office that Defendant receive a two-level reduction in offense level for acceptance of

responsibility pursuant to Section 3E1.1(a) of the Sentencing Guidelines. If the U.S.

Probation Office makes that recommendation, and Defendant's offense level is 16 or

greater prior to any reduction for acceptance of responsibility, the government will

move for an additional one-level reduction in offense level pursuant to Section

3E1.1(b) of the Sentencing Guidelines based on Defendant's timely notification of his

intention to enter a guilty plea.



7.      DISMISSAL OF COUNTS


        If applicable, at sentencing, the government will move to dismiss any other

Counts of the Superseding Indictment that remain pending against Defendant.

8.      COOPERATION

        a.    Complete and Truthful Cooperation Required

        Defendant must provide full, complete, candid, and truthful cooperation in the

investigation and prosecution of the offenses charged in the Indictment and any
     Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 8 of 17




related offenses. Defendant shall fullj'^ and truthfully disclose his knowledge of those

offenses and shall fully and truthfully answer any question put to him by law

enforcement officers about those offenses.


        This agreement does not require Defendant to "make a case" against any

particular person. His benefits under this agreement are conditioned only on his

cooperation and truthfulness, not on the outcome of any trial, grand jury, or other

proceeding.

        b.    Motion for Reduction in Sentence Based on Cooperation

        The government, in its sole discretion, will decide whether Defendant's

cooperation qualifies as "substantial assistance" pursuant to U.S.S.G. § 5K1.1 or Fed.

R. Crim. P. 35 and thereby warrants the filing of a motion for downward departure

or reduction in defendant's sentence. If such a motion is filed, the Court, in its sole

discretion, will decide whether, and to what extent, defendant's sentence should be

reduced. The Court is not required to accept any recommendation by the government

that the defendant's sentence be reduced.

9.      FORFEITURE


        a.    Defendant agrees to forfeit his interest in any property constituting, or

derived from, any proceeds obtained, directly or indirectly, as a result of the Title 21

offense to which he has agreed to plead guilty, and any property used, or intended to

be used,in any manner or part, to commit,or facilitate the commission of that offense,

specifically: $1,233.00    in United States currency (hereinafter, the "Subject

Property").
  Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 9 of 17




      b.     Defendant states that he is the sole and rightful owner of the Subject

Property,that, to the best of his knowledge, no other person or entity has any interest

in the Subject Property, and that he has not transferred, conveyed, or encumbered

his interest in the Subject Property. Defendant waives and abandons all right, title,

and interest in the Subject Property. Defendant agrees to take all steps requested by

the government to facilitate transfer of title of the Subject Property to the

government. Defendant further agrees not to file any claim, answer, or petition for

remission or mitigation in any administrative or judicial proceeding pertaining to the

Subject Property. If any such document has already been filed, Defendant hereby

withdraws that filing.

      c.     Defendant agrees to hold the government and its agents and employees

harmless from any claims made in connection with the seizure, forfeiture, or disposal

of property connected to this case.       Defendant further agrees to waive the

requirements of the Federal Rules of Criminal Procedure 32,2 and 43(a) regarding

notice of the forfeiture in the charging instrument, announcement of the forfeiture at

sentencing, and incorporation of the forfeiture in the judgment.

      d.     Defendant waives and abandons his interest in any other property that

may have been seized in connection with this case. Additionally, Defendant waives

any and all challenges on any grounds to the seizure, forfeiture, and disposal of any

property seized in connection with this case. Defendant specifically agrees to waive

any challenges arising under the Double Jeopardy Clause of the Fifth Amendment

and the Excessive Fines Clause of the Eighth Amendment.


                                          6
  Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 10 of 17




10.   FINANCIAL OBLIGATIONS AND AGREEMENTS

      a.     Restitution


      The amount of restitution ordered by the Court shall include restitution for the

full loss caused by Defendant's total criminal conduct. Restitution is not Umited to

the specific counts to which Defendant is pleading guilty. Any restitution judgment

is intended to and will survive Defendant, notwithstanding the abatement of any

underlying criminal conviction.

      b.     Special Assessment

      Defendant agrees to pay a special assessment in the amount of $100, payable

to the Clerk of the United States District Court, which shall be due immediately at

the time of sentencing.

      c.     Required Financial Disclosures

      By the date that Defendant enters a guilty plea, Defendant shall complete a

financial disclosure form listing all her assets and financial interests, whether held

directly or indirectly, solely or jointly, in his name or in the name of another.

Defendant shall sign the financial disclosure form under penalty of perjury and

provide that form to the Financial Litigation Unit of the United States Attorney's

Office and to the United States Probation Office. Defendant authorizes the United

States to obtain credit reports on Defendant and to share the contents ofthose reports

with the Court and the United States Probation Office. Defendant also authorizes
  Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 11 of 17




the United States Attorney's Office to inspect and copy all financial documents and

information held by the United States Probation Office.

        d.    Financial Examination


        Defendant will submit to an examination under oath on the issue of his

financial disclosures and assets if deemed necessary by the United States. Such

examination will occur not later than 30 days after the entry of Defendant's guilty

plea.

        e.    No Transfer of Assets

        Defendant certifies that he has made no transfer of assets in contemplations

of this prosecution for the purpose of evading or defeating financial obligations

created by this Agreement or that may be imposed upon her by the Court at

sentencing. Defendant promises that he will make no such transfers in the future.

        f.    Material Change in Circumstances

        Defendant agrees to notify the United States of any material change in

circumstances, as described in 18 U.S.C. § 3664(k), that occurs prior to sentencing in

this case. Such notification will be made within seven days of the event giving rise

to the changed circumstances, and in no event later than the date of sentencing.

        g.    Enforcement

        Any payment schedule imposed by the Court is without prejudice to the United

States to take all actions and remedies available to it to collect the full amount of the

financial obligations imposed by the judgment of the Court in this case. Defendant

understands and agrees that the financial obligations imposed by the judgment ofthe


                                           8
  Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 12 of 17




Court in this case will be placed on the Treasury Offset Program so that any federal

payment that Defendant receives may be offset and applied to the judgment debt

without regard to or affecting any payment schedule imposed by the Court.

 11.   WAIVERS


       a.    Waiver ofAppeal

       Defendant entirely waives his right to a direct appeal of his conviction and

sentence on any ground. The only exceptions are that the Defendant may file a direct

appeal of his sentence if(1)the court enters a sentence above the statutory maximum,

(2)the court enters a sentence above the advisory Sentencing Guidelines range found

to apply by the court at sentencing; or (3) the Government appeals the sentence.

Absent those exceptions, Defendant explicitly and irrevocably instructs his attorney

not to file an appeal.

       b.     Waiver of Collateral Attack

       Defendant entirely waives his right to collaterally attack his conviction and

sentence on any ground and by any method, including but not limited to a 28 U.S.C.

§ 2255 motion. The only exception is that Defendant may collaterally attack his

conviction and sentence based on a claim of ineffective assistance of counsel.

       c.    FOIA and Privacy Act Waiver

       Defendant waives all rights, whether asserted directly or through a

representative, to request or receive from any department or agency of the United

States any record pertaining to the investigation or prosecution of this case under the
 Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 13 of 17




authority of the Freedom of Information Act, 5 U.S.C. § 552, or the Privacy Act of

1974, 5 U.S.C. § 552a, and all subsequent amendments thereto,

      d.     Fed. R. Crim. P. 11(f) and Fed. R. Evid. 410 Waiver

      Rule 11(0 of the Federal Rules of Criminal Procedure and Rule 410 of the

Federal Rules of Evidence ordinarily limit the admissibility of statements made by a

defendant during the course of plea discussions or plea proceedings. Defendant

knowingly and voluntarily waives the protections of these rules. If Defendant fails

to plead guilty, or his plea of guilty is later withdrawn, aU of Defendant's statements

in connection with this plea, and any leads derived therefrom, shall be admissible for

any and all purposes.

12.   DEFENDANT'S RIGHTS

      Defendant has the right to be represented by counsel, and if necessary have

the court appoint counsel, at trial and at every other critical stage of the proceeding.

Defendant possesses a number of rights which he will waive by pleading guilty,

including: the right to plead not guilty, or having already so pleaded, to persist in

that plea; the right to a jury trial; and the right at trial to confront and cross-examine

adverse witnesses, to be protected from compelled self-incrimination, to testify and

present evidence, and to compel the attendance of witnesses.

13.    21 U.S.C. SECTION 851 ENHANCEMENT

       The government agrees not to file a Title 21, Section 851 enhancement

against the defendant.




                                           10
  Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 14 of 17




14,   SATISFACTION WITH COUNSEL


      Defendant has had the benefit of legal counsel in negotiating this agreement.

Defendant believes that his attorney has represented him faithfully, skillfully, and

diligently, and he is completely satisfied with the legal advice given and the work

performed by his attorney.

15.   BREACH OF PLEA AGREEMENT

      Defendant breaches this agreement if, prior to sentencing in his case, he fails

to comply with any of the terms of this agreement, withdraws or attempts to

withdraw his guilty plea, refuses to accept responsibility for his criminal conduct,

obstructs justice by tampering with witnesses or evidence, or commits any new

crimes. If Defendant breaches the plea agreement, the government is released from

any agreement herein regarding the calculation of the advisory Sentencing

Guidelines or the appropriate sentence. In addition, the Government may (1) declare

the plea agreement null and void, (2) reinstate any counts that may have been

dismissed pursuant to the plea agreement, and/or (3) file new charges against

Defendant that might otherwise be barred by this plea agreement. Defendant waives

any statute-of-limitations or speedy trial defense to prosecutions reinstated or

commenced under this paragraph.




                                        11
 Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 15 of 17




16.    ENTIRE AGREEMENT

       This agreement contains the entire agreement between the government and

Defendant.




                                    BOBBY L. CHRISTINE
                                    UNITED STATES ATTORNEY




Date                                Karl Knoche
                                    Chief, Criminal Division




Date                                Jennifor J^iAkland
                                    iWsistantvUnitJed States Attorney



h-25-Vq
Date                                Marcfela C. Mate
                                    Assistant United States Attorney




                                      12
  Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 16 of 17




       I have read and carefully reviewed this agreement with my attorney. I

understand each provision of this agreement, and I voluntarily agree to it. I hereby

stipulate that the factual basis set out therein is true and acciorate in every respect.




D^te     J                                  ert Curtis Johnson
                                               dant




       I have fully explained to Defendant all of his rights, and I have carefully

reviewed each and every part of this agreement with him. I believe that he fully and

completely understands it, and that his decision to enter into this agreement is an

informed, intelligent, and voluntary one.



o5/Z2/I14
Date                                     Jack Downie
                                         Defendant's Attorney




                                          13
     Case 2:18-cr-00050-LGW-BWC Document 646 Filed 08/02/19 Page 17 of 17




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF GEORGIA
                             BRUNSWICK DIVISION


UNITED STATES OF AMERICA                      CR218-50


V.



ROBERT CURTIS JOHNSON

                                      ORDER


       The aforesaid Plea Agreement, having been considered by the Court in

conjunction with the interrogation by the Com-t of the defendant and the

defendant's attorney at a hearing on the defendant's motion to change his plea and

the Com-t finding that the plea of guilty is made freely, voluntarily and knowingly,

it is thereupon,

       ORDERED that the plea of giailty by defendant be, and it is, hereby accepted

and the foregoing Plea Agreement be, and it is, hereby ratified and confirmed.

       This^-W^dav of August, 2019.



                                         [ONO'rAbLE LISA GbliBEY WOOD
                                           PiTED STATES DisTiu&reeuRj;^
                                        SOUTHERN DISTRICT OF GEORGIA'
